Title: From Thomas Jefferson to James Currie, 14 January 1802
From: Jefferson, Thomas
To: Currie, James


          
            Dear Sir
            Washington Jan. 14. 1802.
          
          I recieved yesterday your favor of Jan. 8. covering the award of the Arbitrators, and I consent willingly to the paiment to them of 50. Dollars on my part for their trouble, which mr Jefferson will do for me. I write to him to this effect. he had already, at my desire procured as much tobo. as would have discharged the award, had it been corrected as I believed it would. but it will now want about 4000. ℔. to make up the whole, which I desire him to purchase & pay immediately. I am glad to be rid of this business on any terms, and it has been owing to mr Ross that it was not decided 10. years ago.
          
          I thank you for returning Dr. Waterhouse’s letter, as it detects the error I had committed. I wrote to you on the same day, and by mistake sent his letter to you & yours to him. but the book was intended for you, as I have another copy. I therefore now return it to you for acceptance. the Cow-pox is rising above all objection, liable however to the risk of spurious infection, which will frequently take place when the matter is taken by an unskilful person. Dr. Gant thinks the matter good as soon as it forms, which is sometimes as early as the 6th day, and that to the end of 8. times 24. hours it is always in a proper state; but that after that, tho’ still good in tardy cases, it is bad in early ones.
          Accept my respects & best wishes
          
            Th: Jefferson
          
        